Citation Nr: 1514047	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUE

1.  Entitlement to payment or reimbursement of medical transport services provided by the City of Eugene Ambulance on January 21, 2012.

2.  Entitlement to payment or reimbursement for treatment provided by Doctors Emergency Room Corp on January 21, 2012. 


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 1978 to July 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2012 administrative decisions by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon, the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have any service-connected disabilities, and therefore his claims for reimbursement do not fall under the purview of 38 U.S.C.A. § 1728.

2.   Throughout the pendency of these claims, the Veteran had and continues to have Blue Cross Blue Shield health insurance coverage.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to payment or reimbursement for medical transport services provided by the City of Eugene Ambulance on January 21, 2012 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 (2014).

2.  The criteria for establishing entitlement to payment or reimbursement of medical expenses for treatment provided by Doctors Emergency Room Corp. on January 21, 2012 are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly so finding, the United States Court of Appeals for Veterans Claims (Court) appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, the Board finds that the Veteran has had a fair opportunity to present argument and evidence in support of this claim.  Indeed, in his statements he has demonstrated an actual knowledge of what evidence is required to establish entitlement to the benefits sought.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

While certain medical and administrative records that describe the circumstances leading to the instant claims remain outstanding, on review of the record, the Board has found that development for such records is not necessary.  The benefits sought are authorized by two statutes, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  As the Veteran does not meet a threshold legal requirement for establishing entitlement under either of these provisions, development to "flesh out" the circumstances underlying these claims would serve no useful purpose.  The Board is satisfied that VA's duty to assist in this matter is met.  The Veteran has not identified any pertinent evidence that remains outstanding.



Factual Background, Legal Criteria, and Analysis

The critical facts in this case are not in dispute.  On January 21, 2012 the Veteran sought treatment at a local urgent care facility in Eugene, Oregon for back and abdomen pain.  From there, he was transported via City of Eugene Ambulance to McKenzie Willamette Regional Hospital where he was treated for kidney stones by Doctors Emergency Room Corp, P.C.  The record reflects that claims with respect to this medical treatment were processed by Blue Cross Blue Shield for City of Eugene, Cathryn Chicola, McKenzie Willamette Regional, and Eric Spencer.  Partial payments for the services in question were made by the Veteran's insurer.  In essence, what he seeks is reimbursement for the amount of his co-pay.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.  The Veteran does not claim that he had (or sought) prior authorization from VA for the care he received on January 21, 2012, nor is there any indication in the record of such authorization.  It is not in dispute that the private medical treatment at issue was not pre-authorized by VA. 

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability. 

It is not in dispute (and he does not allege otherwise) that the Veteran does not have any service-connected disabilities, nor does he have a pending claim for such.  (The record contains a notation that the Veteran does not have a claims folder, i.e., one was not created,  reflecting he did not have prior claims seeking service connection.)  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), as the Veteran is not totally disabled due to service-connected disability, and as he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 do not apply.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, each of the following conditions must be met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized). 

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C., Chapter 17 within two years before the non-VA emergency treatment; 

(f) The veteran is financially liable to the non-VA provider of the emergency treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

 (i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728. 

38 C.F.R. § 17.1002 (2014).  Since all criteria must be met to establish entitlement, if there is a failure to satisfy any single criterion, the claim must be denied. 

The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid; an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) (which refers to the Medicare program administered by the Social Security Administration ); certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a). 

It is clear from the record that the Veteran had coverage under a health-plan contract, i.e., Blue Cross Blue Shield, which covered a part of the cost of his January 21, 2012 emergency treatment.  That he has/has had such coverage was confirmed by the Veteran in his January 2013 notice of disagreement wherein he indicated that he decided to not cancel his other insurance when enrolling in VA healthcare.  Thus, he does not meet a legal criteria for establishing entitlement to payment or reimbursement under 38 U.S.C.A. § 1725.

In summary, the record shows that the Veteran has Blue Cross Blue Shield coverage, and this insurer paid for a portion of the cost of the services he received on January 21, 2012 from the City of Eugene and Doctors Emergency Room Corp.  Because such coverage is a bar to recovery under 38 U.S.C.A. § 1725, and because he was not eligible for recovery under 38 U.S.C.A. § 1728 (because he does not have any service-connected disabilities and was not in a VA vocational rehabilitation or in need of the treatment for purposes of a VA training program), the instant claims for reimbursement lack legal merit, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish entitlement to payment or reimbursement for medical transport services provided by City of Eugene Ambulance on January 21, 2012 is denied. 

The appeal to establish entitlement to payment or reimbursement for medical services provided by Doctors Emergency Room Corp on January 21, 2012 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


